EXHIBIT 10.4
 
THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”) OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND MAY NOT BE
SOLD, OFFERED FOR SALE, ASSIGNED, TRANSFERRED OR OTHERWISE DISPOSED OF, UNLESS
REGISTERED PURSUANT TO THE PROVISIONS OF THE SECURITIES ACT OR AN OPINION OF
COUNSEL IS OBTAINED STATING THAT SUCH DISPOSITION IS IN COMPLIANCE WITH AN
AVAILABLE EXEMPTION FROM SUCH REGISTRATION AND IN COMPLIANCE WITH ANY APPLICABLE
STATE SECURITIES LAWS.
________________________
 
Warrant for the Purchase of Common Stock
of WestMountain Gold, Inc.
 
(Void if not exercised before 5 p.m. (Pacific Time) June 26, 2018)
 

No. W134     Date of Issuance: June 27, 2013

 
FOR VALUE RECEIVED, this Warrant is hereby issued by WestMountain Gold, Inc., a
Colorado corporation (the “Company”), to BOCO Investments, LLC, a Colorado
limited liability company (the “Holder”). Subject to the provisions of this
Warrant (“Warrant”), the Company hereby grants to Holder the right to purchase
1,250,000 shares (subject to adjustment as set forth herein) of the Company’s
common stock, par value $.001 per share, at an exercise price of the lesser of
$0.75 per share or a price per share equal to eighty percent (80%) of the lowest
price at which a common share in the Company has been issued in any round of
financing commenced or closed after the date of this Warrant and prior to
Holder’s exercise of its rights pursuant to Section 1 below with respect to the
shares proposed to be acquired, subject to adjustment pursuant to Section 5
below (“Exercise Price”). Notwithstanding anything to the contrary herein, in
the event of a default by the Company under that certain Promissory Note (in the
principal amount of $500,000) dated on or about the date hereof and given by the
Company for the benefit of Holder, as may be amended, or that certain Promissory
Note (in the principal amount of $500,000) dated May 7, 2013, or under that
certain Amended and Restated Secured Convertible Promissory Note dated September
17, 2012, given by the Company for the benefit of Holder, as may be amended, the
Exercise Price shall be the lesser of $0.10 per share or a price per share equal
to eighty percent (80%) of the lowest price at which a common share in the
Company has been issued in any round of financing commenced or closed after the
date of this Warrant and prior to Holder’s exercise of its rights pursuant to
Section 1 below with respect to the shares proposed to be acquired, subject to
adjustment pursuant to Section 5 below, during the period from the date of
issuance of this Warrant through 5 p.m. (Pacific Time) on June 26, 2018.
 
The Holder agrees with the Company that this Warrant is issued, and all the
rights here under shall be held, subject to all of the conditions, limitations
and provisions set forth herein.
 
 
1

--------------------------------------------------------------------------------

 
 
1. Exercise of Warrant. Subject to the terms and conditions set forth herein,
the Holder may exercise this Warrant in whole or in part at any time on or after
June 27, 2013 but no later than 5 p.m. (Pacific Time) on June 26, 2018 (five
years from the date of issuance).  To exercise this Warrant the Holder shall
present and surrender this Warrant to the Company at its principal office, with
the Warrant Exercise Form, attached hereto as Appendix A, duly executed by the
Holder and accompanied by payment in cash, by check or by cancellation of
indebtedness, payable to the order of the Company, of the aggregate Exercise
Price for the total aggregate number of securities for which this Warrant is
exercised or a cashless exercise at the sole decision of the Holder. The shares
deliverable upon such exercise, and as adjusted from time to time as set forth
herein, are hereinafter referred to as the “Exercise Shares.”
 
Upon receipt by the Company of this Warrant, together with the executed Warrant
Exercise Form and payment of the Exercise Price, if any, for the securities to
be acquired, in proper form for exercise, and subject to the Holder’s compliance
with all requirements of this Warrant for the exercise hereof, the Holder shall
be deemed to be the holder of record of the Exercise Shares issuable upon such
exercise as of the date of surrender of this Warrant, notwithstanding that the
stock transfer books of the Company shall then be closed or that certificates
representing such securities shall not then be actually delivered to the Holder.
Upon the exercise of the rights represented by this Warrant, a certificate or
certificates for the Exercise Shares so purchased, registered in the name of the
Holder or persons affiliated with the Holder, if the Holder so designates, shall
be issued and delivered to the Holder within a reasonable time after the rights
represented by this Warrant shall have been so exercised. In the event that this
Warrant is being exercised for less than all of the then-current number of
Exercise Shares purchasable hereunder, the Company shall, concurrently with the
issuance by the Company of the number of Exercise Shares for which this Warrant
is then being exercised, issue a new Warrant exercisable for the remaining
number of Exercise Shares purchasable hereunder.
 
2. Reservation of Shares. The Company will at all times during the term of this
Warrant reserve for issuance and delivery upon exercise of this Warrant the
number of Exercise Shares covered by this Warrant. All such shares shall be duly
authorized, validly issued, fully paid and non-assessable and free of all
preemptive rights. If at any time during the Exercise Period the number of
authorized but unissued shares of common stock shall not be sufficient to permit
exercise of this Warrant, the Company will take such corporate action as may be
necessary to increase its authorized but unissued shares of common stock to such
number of shares as shall be sufficient for such purposes.
 
3. Assignment or Loss of Warrant. This Warrant is fully assignable by the Holder
hereof (subject to compliance with applicable laws and regulations). Subject to
the transfer restrictions herein (including Section 6), upon surrender of this
Warrant to the Company or at the office of its stock transfer agent, if any,
with the Assignment Form, attached hereto as Appendix B, duly executed and funds
sufficient to pay any transfer tax, the Company shall, without charge, execute
and deliver a new Warrant or Warrants in the name of the assignee(s) named in
such instrument of assignment and if applicable a new Warrant to Holder with
respect to any portion of the Warrant not being assigned and this Warrant shall
promptly be canceled. If this Warrant is lost, stolen, mutilated or destroyed,
the Company may, on such terms as to indemnity or otherwise as it may reasonably
impose (which shall, in the case of a mutilated Warrant, include the surrender
thereof), issue a new Warrant of like denomination and tenor as the Warrant so
lost, stolen, mutilated or destroyed. Any such new Warrant shall constitute an
original contractual obligation of the Company, whether or not the allegedly
lost, stolen, mutilated or destroyed Warrant shall be at any time enforceable by
anyone.
 
 
2

--------------------------------------------------------------------------------

 
 
4. Rights of the Holder. The Holder shall not, by virtue hereof, be entitled to
any rights of a stockholder in the Company, either at law or in equity, and the
rights of the Holder are limited to those expressed in this Warrant.
 
5. Adjustments.
 
(a) Adjustment for Recapitalization. In the event of changes in the Exercise
Shares by reason of stock dividends, splits, recapitalizations,
reclassifications, combinations or exchanges of shares, separations,
reorganizations, liquidations, or the like, the number and class of Exercise
Shares available under the Warrant in the aggregate and the Exercise Price shall
be correspondingly adjusted to give the Holder of the Warrant, on exercise for
the same aggregate Exercise Price, the total number, class, and kind of shares
as the Holder would have owned had the Warrant been exercised prior to the event
and had the Holder continued to hold such shares until after the event requiring
adjustment. The form of this Warrant need not be changed because of any
adjustment in the number of Exercise Shares subject to this Warrant. When any
adjustment is required to be made in the number or kind of Exercise Shares
purchasable upon exercise of this Warrant or in the Exercise Price, the Company
shall promptly notify Holder of such event and the number of Exercise Shares or
other securities or property thereafter purchasable upon exercise of this
Warrant.
 
(b) Fractional Shares. No fractional shares shall be issued upon the exercise of
this Warrant as a consequence of any adjustment pursuant hereto. All Exercise
Shares (including fractions) issuable upon exercise of this Warrant may be
aggregated for purposes of determining whether the exercise would result in the
issuance of any fractional share. If, after aggregation, the exercise would
result in the issuance of a fractional share, the Company shall, in lieu of
issuance of any fractional share, pay the Holder otherwise entitled to such
fraction a sum in cash equal to the product resulting from multiplying the then
current fair market value of an Exercise Share by such fraction.
 
(c) Adjustment for Reorganization, Consolidation, Merger, etc. If at any time
after the date hereof the Company has a Change in Control (as hereafter
defined), the Holder agrees that, either (a) Holder may exercise its purchase
right under this Warrant and such exercise will be deemed effective immediately
prior to the consummation of such Change in Control, or (b) if the Holder elects
not to exercise the Warrant, this Warrant will not expire upon the consummation
of the Change of Control but shall automatically convert to a warrant to acquire
such securities as Holder would have acquired if the Warrant had been exercised
in its entirety immediately prior to the consummation of such Change in Control.
For purposes of this Warrant, a “Change in Control” shall be deemed to occur in
the event of a change in ownership or control of the Company effected through
any of the following transactions: (i) the acquisition, directly or indirectly,
by any person or related group of persons (other than the Company or a person
that immediately before the Change of Control directly or indirectly controls,
or is controlled by, or is under common control with, the Company) of beneficial
ownership (within the meaning of Rule 13d-3 of the Securities Exchange Act of
1934, as amended) of outstanding securities possessing more than fifty percent
(50%) of the total combined voting power of the Company’s outstanding
securities; or (ii) the sale, transfer or other disposition of all or
substantially all of the Company’s assets; or (iii) the consummation of a merger
or consolidation of the Company with or into another entity or any other
corporate reorganization, if more than fifty percent (50%) of the combined
voting power of the continuing or surviving entity’s securities outstanding
immediately after such merger, consolidation or other reorganization is owned by
persons who were not stockholders of the Company immediately prior to such
merger, consolidation or other reorganization.
 
 
3

--------------------------------------------------------------------------------

 
 
(d) Certificate as to Adjustments. The adjustments provided in this Section 5
shall be interpreted and applied by the Company in such a fashion so as to
reasonably preserve the applicability and benefits of this Warrant (but not to
increase or diminish the benefits hereunder). In each case of an adjustment in
the number of shares of common stock or other securities receivable on the
exercise of the Warrant, the Company at its expense will promptly compute such
adjustment in accordance with the terms of the Warrant and prepare a certificate
executed by two executive officers of the Company setting forth such adjustment
and showing in detail the facts upon which such adjustment is based. The Company
will mail a copy of each such certificate to each Holder.
 
(e) Notices of Record Date, etc. In the event that:
 
(i) the Company shall declare any dividend or other distribution to the holders
of any class of securities, or authorizes the granting to the holders of any
class of securities the right to subscribe for, purchase or otherwise acquire
any shares of stock of any class or any other securities; or
 
(ii) the Company has a Change in Control; or
 
(iii) the Company authorizes any voluntary or involuntary dissolution,
liquidation or winding up of the Company, then, and in each such case, the
Company shall mail or cause to be mailed to the holder of this Warrant at the
time outstanding a notice specifying, as the case may be, (a) the date on which
a record is to be taken for the purpose of such dividend, distribution or right,
and stating the amount and character of such dividend, distribution or right; or
(b) the date on which such reorganization, reclassification, Change in Control,
consolidation, merger, conveyance, dissolution, liquidation or winding up is to
take place, and the time, if any is to be fixed, as to which the holders of
record of stock in the Company shall be entitled to exchange their shares for
securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, conveyance, dissolution, liquidation or
winding up. Such notice shall be mailed at least thirty (30) days prior to the
date therein specified.
 
(f) No Impairment. The Company will not, by any voluntary action, avoid or seek
to avoid the observance or performance of any of the terms to be observed or
performed hereunder by the Company, but will at all times in good faith assist
in the carrying out of all the provisions of this Warrant and in the taking of
all such action as may be necessary or appropriate in order to protect the
rights of the Holder of this Warrant against impairment.
 
(f) Cash Dividends. No adjustment pursuant to this Warrant shall be made in
respect of any dividend payable in cash provided that notice of such dividend
has been given in accord with section 5(d) at least thirty (30) days prior to
the record date for the payment of such dividend.
 
 
4

--------------------------------------------------------------------------------

 
 
6. Transfer to Comply with the Securities Act. This Warrant and any Exercise
Shares issued to the Holder must be held indefinitely by Holder unless they are
subsequently registered under the Securities Act of 1933, as amended, or an
exemption from such registration is available.
 
7. Registration Rights. The Company is not required or obligated to file a
registration statement with respect to any of the Exercise Shares.
 
8. Legend. Unless the Exercise Shares have been registered under the Securities
Act on Form S-1 or Form S-3, upon exercise of this Warrant and the issuance of
any of the Exercise Shares, all certificates representing such shares shall bear
on the face thereof substantially the following legend:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED BY THE HOLDER
FOR ITS OWN ACCOUNT, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO THE
DISTRIBUTION OF SUCH SECURITIES. THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY APPLICABLE STATE
SECURITIES LAWS AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT (I) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND COMPLIANCE WITH SUCH
STATE SECURITIES LAWS, (II) IN COMPLIANCE WITH RULE 144 UNDER THE ACT AND
APPLICABLE STATE SECURITIES LAWS, OR (III) UPON THE DELIVERY TO THE COMPANY OF
AN OPINION OF COUNSEL OR OTHER EVIDENCE SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION AND/ OR COMPLIANCE IS NOT REQUIRED.
 
9. Notices. All notices required hereunder shall be in writing and shall be
deemed given when sent by facsimile (if delivery confirmation is received),
e-mailed, delivered personally or within two days after mailing when mailed by
certified or registered mail, return receipt requested, to the Company or the
Holder, as the case may be, for whom such notice is intended, if to the Holder,
at the e-mail or mailing address of record of such party as most recently
provided in writing by such party to the other. The initial addresses of the
parties are set forth below.
 
10. Applicable Law. This Warrant is issued under and shall for all purposes be
governed by and construed in accordance with the laws of the State of Colorado,
without regard to the conflict of laws provisions of such state. Exclusive venue
for all actions arising out of this Warrant shall be in the district court in
and for Larimer County, Colorado.
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be signed on its
behalf, in its corporate name, by its duly authorized officer, all as of the day
and year first above written.
 
 

  WestMountain Gold, Inc.            
By:
/s/ Gregory Schifrin       Gregory Schifrin, Chief Executive Officer            
120 East Lake Street, Suite #401
Sandpoint, ID 83864
E-mail: gschifrin@terraminingcorp.com
 

 

Warrant Holder:   BOCO Investments, LLC     Address:    BOCO Investments, LLC
262 E. Mountain Avenue
Fort Collins, CO 80524
            and 1601 Officers Row,
Vancouver, WA 98661
            E-mail address:
EIN#:
Appendix A
     

 
 
6

--------------------------------------------------------------------------------

 


WARRANT EXERCISE FORM
 
The undersigned hereby irrevocably elects to (i) exercise the attached Warrant
to purchase _________________ (_______) shares of the common stock of
WestMountain Gold, Inc., a Colorado corporation (the “Company”), at an exercise
price per share, pursuant to the provisions of Section a of the attached
Warrant, and hereby makes payment of the aggregate sum of $__________ in payment
therefor. If the Warrant is not being exercised in full, the undersigned hereby
instructs the Company to issue a Warrant or Warrants for the unexercised portion
of the Warrant and send it to the undersigned at the address stated below. The
undersigned’s execution of this form constitutes the undersigned’s agreement to
all the terms of the Warrant and to comply therewith.
 

    Signature               Print Name:                      Signature, if
jointly held             Print Name:  

 

    Date:     

 
 
7

--------------------------------------------------------------------------------

 


Appendix B
 
ASSIGNMENT FORM
 
FOR VALUE RECEIVED_____________________________ (“Assignor”) hereby sells,
assigns and transfers unto _______________________________ (“Assignee”) all of
Assignor’s right, title and interest in, to and under Warrant No. W134 issued by
WestMountain Gold, Inc., a Colorado corporation, on June 27, 2013.
 
NOTE: If only a portion of the Warrant rights are to be assigned and
transferred, adjust the above statement and the balance of this form
accordingly.
 
DATED: _________________
 

    ASSIGNOR:               Signature       Print Name:                     
Signature, if jointly held     Print Name:              
ASSIGNEE:
 

 
The undersigned agrees to all of the terms of the Warrant and to comply
therewith.
 
 

    Signature       Print Name:                      Signature, if jointly held
    Print Name:  

 
 
 
8 

--------------------------------------------------------------------------------